Mr. Justice Lacey delivered the opinion of the Court. We have examined the record in this cause carefully and given full attention to the printed and oral argument for the appellant as well as the printed argument of the appellee and have carefully noted the points made by the counsel on either side. The appellant insists that the court erred in its decision in not solving in its favor certain questions of law which it submitted, as follows, to-wit: First, it is claimed appellant is entitled to the benefit and subject to the burden of the Genis contract mentioned in the statement of this case, and that appellee was proceeding in violation of said contract, when restrained by the writ of injunction issued by the master in chancery. Second, the appellee in its relation to the appellant was a da facto union depot corporation, and amenable to the union depot act against discriminations. Third, the appellee, if not subject generally to the union depot act, is by reason of its actions and doing in the premises, within the spirit and policy of this State against extortion and discriminations. We think the appellant has failed to make out its point as claiming any right under the Genis contract made by the receiver of the Midland Railway Company, while he was receiver, because under such contract the receiver, nor his successors or assigns, had any right to transfer or under-let the rights and privileges granted to him- or any of them without the consent of appellee by resolution of its board of directors approved by all the members of the board. Again, there is no allegation in the bill nor is there any proof that the Terre Haute & Peoria Railroad Company, the appellant, ever adopted the provisions of the contract, but by a temporary arrangement it was making use of the road and terminal facilities without reference to and outside of the contract; therefore we think that the Genis contract was not and could not be enforced without the sanction of the appellee in the manner provided in the Genis contract. As to the second point of the appellant’s argument, that the appellee, in its relation to the appellant, is a de facto union depot corporation, we think it can not be so regarded. The appellee was incorporated as a general railroad company to build, own and operate a line of railroads from Peoria, in Peoria county, to Pekin, in Tazewell county, lilinois, and was not incorporated under the union depot act made expressly for the companies for a limited purpose, to wit, of constructing and establishing a union station for passenger or freight depots, or for both, in any city, town or place in this State, Avith the necessary offices and rooms convenient for the same. Hurd’s Statutes, chapter 114, section 56. It appears that the appellee company was much more than a union depot company, and had a large number of tracks and terminal facilities, including freight and passenger depots in the city of Peoria, which was a part of its railroad system. It did business of a general character by running daily trains each way from Pekin to Peoria. Its main track is eighteen miles long; it owns switch yards in Pekin and another in Tazewell county between Wesley City and the Illinois river, and its tracks reach various industries in the city of Peoria, extending along the river bank for the distance of three or four miles, and its principal business is not that of a mere union depot. We are of the opinion, therefore, that the appellee is not amenable to the statute governing union depots. The appellee was not operating under the union depot act. Second point made by the appellant is not, therefore, Avell taken. Mor is it, as contended for by appellant in its third point, by reason of its actions and doings, within the spirit and policy of the statute of this State against extortion and discriminations. We regard the appellee as being an independent corporation, not compellable by the court to make contracts with other railroad companies except under such terms as may be agreed upon. It is as independent in that particular as any other railroad corporation could be, and the Circuit Court had no jurisdiction or power to compel the appellee to make a contract with the appellant with regard to the use of its terminal facilities. The decree of the court below is therefore affirmed.